                Case 20-10343-LSS               Doc 2413        Filed 03/19/21         Page 1 of 11




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

                                                               Chapter 11
    In re:
                                                               Case No. 20-10343 (LSS)
    BOY SCOUTS OF AMERICA AND
    DELAWARE BSA, LLC, 1                                       (Jointly Administered)

                                Debtors.                       Hearing Date: Only if objections are filed
                                                               Objections Due: April 5, 2021 at 4:00 p.m. (ET)


       ELEVENTH MONTHLY APPLICATION OF ALIXPARTNERS, LLP, FINANCIAL
       ADVISOR TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS FOR
        ALLOWANCE OF COMPENSATION FOR SERVICES RENDERED FOR THE
        PERIOD JANUARY 1, 2021 THROUGH AND INCLUDING JANUARY 31, 2021

    Name of Applicant:                                         AlixPartners, LLP

    Authorized to provide professional services to:            The Official Committee of Unsecured Creditors

                                                               May 23, 2020, Nunc Pro Tunc to
    Date of retention:
                                                               March 4, 2020 [Docket No. 689]
    Period for which compensation
                                                               January 1, 2021 through January 31, 2021
    and reimbursement is sought:
    Amount of compensation sought as actual,
                                                               $354,267.50
    reasonable and necessary:

    Amount of payment sought:                                  $283,414.00 (80% of $354,267.50)

    Amount of expense reimbursement sought as
                                                               $0.00
    actual, reasonable and necessary:

This is a(n):      Monthly  Interim  Final application




1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
                 Case 20-10343-LSS                 Doc 2413        Filed 03/19/21         Page 2 of 11




                                              ALIXPARTNERS, LLP

                           SUMMARY OF MONTHLY FEE APPLICATIONS


 Date Filed;      Period                  Requested                          Paid              Certificate of    Amount
 Docket No.      Covered               Fees       Expenses            Fees          Expenses   No Objection     Outstanding
 06/09/2020     3/4/2020 -                                                                       6/24/2020
                                   $500,294.50        $0.00       $500,294.50        $0.00                         $0.00
Docket #815     3/31/2020                                                                      Docket #894
 06/24/2020     4/1/2020 -                                                                       7/9/2020
                                   $426,735.00        $0.00       $426,735.00        $0.00                         $0.00
Docket #898     4/30/2020                                                                      Docket #1002
  7/22/2020     5/1/2020 -                                                                      8/11/2020
                                   $252,516.50        $0.00       $202,013.20        $0.00                      $50,503.30
Docket #727     5/31/2020                                                                      Docket #1099
 8/21/2020      6/1/2020 -                                                                      9/14/2020
                                   $343,685.00        $0.00       $274,948.00        $0.00                      $68,737.00
Docket #1136    6/30/2020                                                                      Docket #1319
  9/1/2020      7/1/2020 -                                                                      9/16/2020
                                   $236,881.00        $0.00       $189,504.80        $0.00                      $47,376.20
Docket #1214    7/31/2020                                                                      Docket #1334
 10/15/2020     8/1/2020 -                                                                      10/30/2020
                                   $352,776.00        $0.00       $282,220.80        $0.00                      $70,555.20
Docket #1527    8/31/2020                                                                      Docket #1608
 10/30/2020     9/1/2020 -                                                                      11/16/2020
                                   $148,583.50        $0.00       $118,866.80        $0.00                      $29,716.70
Docket #1609    9/30/2020                                                                      Docket #1691
 11/25/2020    10/1/2020 -
                                   $255,661.50        $0.00       $204,529.20        $0.00          N/A         $51,132.30
Docket #1738 10/31/2020
  1/7/2021     11/1/2020 -                                                                      1/28/2020
                                   $238,488.50        $0.00       $190,790.80        $0.00                      $47,697.70
Docket #1912 11/30/2020                                                                        Docket #1993
 2/25/2021     12/1/2020 -
                                   $241,754.50        $0.00          $0.00           $0.00                      $241,754.50
Docket #2260 12/31/2020
 3/16/2021      1/1/2021 -
                                   $354,267.50        $0.00          $0.00           $0.00                      $354,267.50
Docket #N/A     1/31/2021
         Subtotal                  $3,351,643.50      $0.00       $2,389,903.10      $0.00                      $961,740.40
    Second Interim Reduction   1
                                    ($34,528.70)                                                                ($34,528.70)
    Third Interim Reduction2        ($11,061.75)                                                                ($11,061.75)
              Total                $3,306,053.05      $0.00       $2,389,903.10      $0.00                      $916,149.95

1
  AlixPartners voluntarily agreed with the Fee Examiner to a reduction of professional fees in the amount of $34,528.70
during the Second Interim Fee Application ("Second Interim Reduction").

2
  AlixPartners voluntarily agreed with the Fee Examiner to a reduction of professional fees in the amount of $11,061.75
during the Third Interim Fee Application ("Third Interim Reduction").




                                                              2
               Case 20-10343-LSS            Doc 2413         Filed 03/19/21      Page 3 of 11




                                          ALIXPARTNERS, LLP

                    SUMMARY OF HOURS AND FEES BY PROFESSIONAL
                      JANUARY 1, 2021 THROUGH JANUARY 31, 2021


 PROFESSIONAL                         TITLE                      RATE1            HOURS                  FEES
Meade Monger                    Managing Director                $1,210               7.4           $      8,954.00
David MacGreevey         Managing Director                        $1,185                 33.3               39,460.50
Richard Collura          Managing Director                        $1,125                 42.3               47,587.50
Kathryn McGlynn          Managing Director                        $1,055                 77.1               81,340.50
Robert B Winning         Director                                  $935                  14.4               13,464.00
Kyoko Shibuya            Senior Vice President                     $665                  15.8               10,507.00
Scott Weiner             Senior Vice President                     $665                 181.3             120,564.50
Laurie C Verry           Senior Vice President                     $530                   3.0                1,590.00
Joy N Ibanga             Vice President                            $530                  50.2               26,606.00
Brooke F Filler          Vice President                            $460                    2.3               1,058.00
Lisa Marie Bonito        Associate                                 $465                    2.2               1,023.00
Mary B Betik             Paraprofessional                          $325                   6.5                2,112.50
Total Professional Hours and Fees                                                       435.8       $     354,267.50
Less 20% Holdback                                                                                         (70,853.50)
Total Professional Fees                                                                             $     283,414.00

                                                                     Average Billing Rate          $           812.91

1
   As set forth in our Engagement Letter dated March 5, 2020, AlixPartners' standard hourly rates are reviewed
annually and certain professionals' rates were adjusted as of January 1, 2021 to reflect promotions and general market
increases.




                                                         3
        Case 20-10343-LSS              Doc 2413       Filed 03/19/21   Page 4 of 11




                                   ALIXPARTNERS, LLP

          SUMMARY OF HOURS AND FEES BY MATTER CATEGORY
              JANUARY 1, 2021 THROUGH JANUARY 31, 2021


CODE                    MATTER CATEGORY                                HOURS                FEES
101    Planning, Coordination and Case Management                               -       $              -
102    Meetings and Communications with UCC & Professionals                  49.5            49,171.50
       Meetings and Communications with Management & Debtors'
103                                                                          35.3            32,251.00
       Professionals
104    Meetings and Communications with Lenders & Professionals                 -                      -
105    Meetings and Communications with Tort Committee                          -                      -
106    Analysis of Cash Collateral                                              -                    -
107    Analysis of Liquidity and Cash Management                             15.3            11,309.50
108    Sale of Assets                                                           -                    -
109    Business and Strategic Plan Analysis                                  98.7            66,090.50
110    Valuation Analysis                                                       -                      -
111    Employee Compensation and Advisor Retention Matters                      -                      -
112    Financial and Other Diligence                                         17.0            14,517.00
113    Collateral Analysis                                                      -                    -
114    Forensic Analysis                                                     22.2            22,307.00
115    Litigation Support                                                       -                      -
116    Claims Analysis                                                       94.9            74,249.50
117    RSA, Disclosure Statement & Plan of Reorganization                    94.2            79,902.50
118    Retention Applications & Relationship Disclosure Schedules               -                      -
119    Attend Court Hearings                                                    -                      -
120    Fee Statements and Fee Applications                                    8.7             4,469.00
150    Travel Time                                                              -                    -
       Total Hours and Professional Fees Prior to Holdback                 435.8    $       354,267.50

                                                             Average Billing Rate   $         812.91




                                                  4
                   Case 20-10343-LSS            Doc 2413         Filed 03/19/21        Page 5 of 11




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


    In re:                                                       Chapter 11

    BOY SCOUTS OF AMERICA AND                                    Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC, 1
                                                                 (Jointly Administered)
                                Debtors.
                                                                 Hearing Date: Only if objections are filed
                                                                 Objections Due: April 5, 2021 at 4:00 p.m. (ET)


       ELEVENTH MONTHLY APPLICATION OF ALIXPARTNERS, LLP, FINANCIAL
       ADVISOR TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS FOR
        ALLOWANCE OF COMPENSATION FOR SERVICES RENDERED FOR THE
        PERIOD JANUARY 1, 2021 THROUGH AND INCLUDING JANUARY 31, 2021

             AlixPartners, LLP (“AlixPartners”), financial advisor to the Official Committee of Unsecured

Creditors (the “Committee”) of Boy Scouts of America and Delaware BSA, LLC (the “Debtors”),

hereby submits its eleventh monthly application (the “Application”) for allowance of compensation

for the period January 1, 2021 through January 31, 2021 (the “Compensation Period”). By this

Application, AlixPartners seeks payment of professional fees of $283,414.00 (80% of $354,267.50).

AlixPartners respectfully states as follows:




1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.



                                                             1
              Case 20-10343-LSS        Doc 2413       Filed 03/19/21    Page 6 of 11




                                      Jurisdiction and Venue

        1.     The United States Bankruptcy Court for the District of Delaware (the “Court”) has

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334. This is a core proceeding pursuant

to 28 U.S.C. § 157(b)(2).

        2.     Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        3.     The bases for relief requested herein are sections 330 and 331 of title 11 of the United

States Code (the “Bankruptcy Code”), Rule 2016 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), Rule 2016-2 of the Local Bankruptcy Rules for the District of Delaware (the

“Local Bankruptcy Rules”), and the Order (i) Approving Procedures For (a) Interim Compensation

and Reimbursement of Expenses of Retained Professionals and (b) Expense Reimbursement For

Official Committee Members and (ii) Granting Related Relief dated April 6, 2020 [Docket No. 341]

(the “Interim Compensation Order”).

                                             Background

        4.     On February 18, 2020, (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code, thereby commencing the above-captioned

Chapter 11 Cases (the "Chapter 11 Cases").

       5.      On March 5, 2020, the Office of the United States Trustee for the District of Delaware

(“UST”) appointed the Committee [Docket No. 141].

                                      AlixPartners Retention

       6.      On April 23, 2020, the Committee filed its Application of the Official Committee of

Unsecured Creditors For Entry of an Order Authorizing the Employment and Retention of

AlixPartners, LLP as its Financial Advisor Nunc Pro Tunc to March 4, 2020 [Docket No. 483].



                                                  2
              Case 20-10343-LSS         Doc 2413       Filed 03/19/21   Page 7 of 11




        7.     On May 23, 2020, the Bankruptcy Court entered the Order Authorizing the

Employment and Retention of AlixPartners LLP as its Financial Advisor Nunc Pro Tunc to March 4,

2020 [Docket No. 689] (the “Retention Order”).

        8.      The Retention Order authorizes AlixPartners to be compensated pursuant to the

procedures set forth in the Bankruptcy Code, the Bankruptcy Rules, the Local Rules and the Interim

Compensation Order.

        9.     The Interim Compensation Order provides that upon the expiration of the Objection

Deadline, a Professional may file a certificate of no objection (a “CNO”) with the Court with respect

to any fees and expenses not subject to objection. After a Professional files a CNO, the Debtors are

authorized and directed to pay the Professional 80% of the fees and 100% of the expenses requested

in the applicable Application that are not subject to an objection.

                                               Relief Requested

        10.    During the Compensation Period, AlixPartners has provided an aggregate of 435.8

hours for professional services in the amount of $354,267.50. After applying a 20% holdback of fees

in the amount of $70,853.50, AlixPartners is requesting an allowance of professional fees in the

amount of $283,414.00.

        11.    Detailed time descriptions of the services performed by each professional, organized

by discrete project by day and the aggregate hours is attached hereto as Exhibit A. Also included in

Exhibit A is a list of professionals providing services; arranged by project category, the aggregate

hours and professional fees expended by each professional and support person; summarized by matter

code.




                                                   3
             Case 20-10343-LSS        Doc 2413       Filed 03/19/21   Page 8 of 11




              Professional Services By Category During the Compensation Period

       12.    AlixPartners classified all services performed for which compensation is sought into

separate categories. Summarized below is a description of the services provided by AlixPartners to

the Committee during the Compensation Period in each significant service area.

       13.    The following summaries are intended only to highlight key services rendered by

AlixPartners during the Compensation Period in certain project billing categories where AlixPartners

has expended a considerable number of hours on behalf of the Committee, and are not meant to be a

detailed description of all of the work performed by AlixPartners. The primary focus of AlixPartners

was centered around the following areas:

       Matter Code 102: Meetings and Communications with Committee Members and
       Professionals
       (49.5 hours - $49,171.50)
       Time spent includes updating the Committee with regard to status of the Chapter 11 Cases,
       including the preparation of related presentation materials. In addition, this also includes
       discussion with other professionals representing the Committee regarding case developments.

       Matter Code 103: Meetings and Communications with Management and Debtors’
       Professionals
       (35.3 hours - $32,251.00)
       Time spent includes meetings and discussions held with Management and Debtors’
       professionals.

       Matter Code 107: Analysis of Liquidity and Cash Management
       (15.3 hours - $11,309.50)
       Time spent includes analyzing and reviewing weekly cash flow reports and their respective
       variances from budgeted amounts. Time spent also includes analyzing cash flow budgets
       published during the case.




                                                 4
             Case 20-10343-LSS         Doc 2413       Filed 03/19/21    Page 9 of 11




       Matter Code 109: Business and Strategic Plan Analysis
       (98.7 Hours - $66,090.50 Fees)
       Time spent includes analyzing the Debtors' business plans, and their reasonableness as with
       respect to a successful emergence from Chapter 11.

       Matter Code 112: Financial and Other Diligence
       (17.0 Hours - $14,517.00 Fees)
       Time spent includes researching and documenting relevant information regarding the Debtors'
       state of affairs from public and non-public sources, including, but not limited to, SEC filings,
       filings on the electronic court docket, press releases, monthly operating reports provided by
       the Debtors, as well as documents and schedules provided in the virtual data room.

       Matter Code 114: Forensic Analysis
       (22.2 Hours - $22,307.00 Fees)
       Time spent includes conducting detailed investigations into the Debtors’ actions prior to filing
       for Bankruptcy, including, but not limited to, undertaking solvency analysis, review of insider
       transactions and dealings, review of property and liens, and summarizing findings for the
       Committee.

       Matter Code 116: Claims Analysis
       (94.9 hours - $74,249.50)
       Time spent includes reviewing and analyzing claims filed against the Debtors and evaluating
       its expected recovery to the unsecured creditors.

       Matter Code 117: RSA, Disclosure Statement & Plan of Reorganization
       (94.2 Hours - $79,902.50 Fees)
       Time spent includes negotiating, analyzing, reviewing and providing commentary on the
       Debtors' proposed plan of reorganization, disclosure statement, and related restructuring
       support agreement. Time spent also includes preparing for and attending mediation sessions.

       Matter Code 120: Fee Statements and Fee Applications
       (8.7 hours - $4,469.00)
       Time billed under this category was for the necessary time that AlixPartners’ professionals
       spent managing the monthly and interim fee application processes. Appropriate staffing levels
       were utilized to minimize the cost associated with these activities.

       14.    AlixPartners believes that the fees and expenses requested are reasonable, and all

amounts requested are for actual and necessary services rendered on behalf of the Committee.

       15.    AlixPartners has not entered into any agreement, express or implied, with any other

party for the purpose of fixing or sharing fees or other compensation to be paid for professional

services rendered in these cases. No promises have been received by AlixPartners or any member

                                                  5
             Case 20-10343-LSS          Doc 2413        Filed 03/19/21      Page 10 of 11




thereof as to compensation in connection with these Chapter 11 Cases other than in accordance with

the provisions of the Bankruptcy Code.

                                             Certification

       16.     A Certification of David MacGreevey is attached hereto as Exhibit B and made part of

this Application.

                                            No Prior Request

       17.     No prior request for the relief sought in this Application has been made to this or any

other court. This Application is made without prejudice to further or final applications based upon all

relevant criteria, including the results achieved in the case as a whole.


                             [Remainder of page intentionally left blank.]




                                                    6
              Case 20-10343-LSS         Doc 2413       Filed 03/19/21   Page 11 of 11




        WHEREFORE, AlixPartners respectfully requests that: (i) an allowance of compensation for

professional services rendered to the Committee during the Compensation Period in the amount of

$283,414.00 (80% of $354,267.50); (ii) that the Debtors are authorized and directed to pay

AlixPartners the sum of $283,414.00; and (iii) and that this Court grant AlixPartners such other and

further relief as is just and proper.

Dated: March 16, 2021                       ALIXPARTNERS, LLP
                                            909 Third Avenue, 28th Floor
                                            New York, New York 10022


                                            /s/ David MacGreevey
                                            By: David MacGreevey
                                                 Managing Director




                                                   7
